PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                        No. 11-9003
                       _____________


                  ANTYANE ROBINSON,
                       Appellant

                              v.

JEFFREY BEARD, Commissioner, Pennsylvania Department
of Corrections; LOUIS FOLINO, Superintendent of the State
  Correctional Institution at Greene; FRANKLIN TENNIS,
     Superintendent of State Correctional Institution at
 Rockview; ATTORNEY GENERAL OF THE STATE OF
           PENNSYLVANIA; JAIME KEATING
                        _____________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                    (No. 1:05-cv-1603)
         District Judge: Honorable Yvette Kane

                 Argued: October 21, 2013
                   _________________

Before: CHAGARES, VANASKIE, and ALDISERT, Circuit
                    Judges.

                   (Filed: August 12, 2014)

Matthew C. Lawry, Esq. (Argued)
Timothy P. Kane, Esq.
Federal Community Defender Office
for the Eastern District of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 545 West
Philadelphia, PA 19106
Beth A. Muhlhauser, Esq.
Anne L. Saunders, Esq.
Office of Federal Public Defender
100 Chestnut Street, Suite 306
Harrisburg, PA 17101
       Attorneys for Appellant Antyane Robinson

Jaime M. Keating, Esq. (Argued)
Cumberland County Office of District Attorney
1 Courthouse Square
2nd Floor, Suite 202
Carlisle, PA 17013
       Attorney for Appellees

                   __________________

                        OPINION
                   __________________

CHAGARES, Circuit Judge.

       Antyane Robinson appeals the District Court’s denial
of his petition for a writ of habeas corpus under 28 U.S.C. §
2254. Robinson received a death sentence after a jury
convicted him of first degree murder and related charges. For
the reasons that follow, we will affirm the judgment of the
District Court.

                              I.

       On March 13, 1997, following a jury trial in the
Cumberland County Court of Common Pleas, Robinson was
convicted of first degree murder of Rashawn Bass, attempted
criminal homicide of Tara Hodge, and related offenses. The
evidence at trial established that, on June 29, 1996, Robinson
made an unannounced visit to Hodge, his ex-girlfriend, at her
apartment. When Robinson discovered that Hodge’s new
boyfriend, Bass, was taking a shower in the apartment, an
argument ensued. Robinson told Hodge to make Bass leave
the apartment, but Hodge refused and attempted to block
Robinson from entering the bathroom. Robinson pulled a
semiautomatic handgun out of his waistband and shot Hodge

                              2
in the head, rendering her unconscious. Robinson then
proceeded into the bathroom and shot Bass seven times,
killing him. Hodge survived and called the police after she
regained consciousness.

       At trial, the prosecutor emphasized that Robinson was
from the “big city,” and that he shot two people for “a
perceived disrespect.” See Appendix (“App.”) 164. The
prosecutor elicited testimony concerning Robinson’s attempts
to purchase firearms years before the offense as well as
Robinson’s possession of a gun, bulletproof vest,
ammunition, and other military gear. The trial court also
admitted evidence seized from Robinson’s home, including
photographs of Robinson posing with guns.                See
Commonwealth v. Robinson, 721 A.2d 344, 350 (Pa. 1998)
(“Robinson I”). In his closing argument, the prosecutor
described Robinson as follows:

      Now, there was an image projected here, and it’s that
      big city image. . . . Man, I got to carry a gun wherever
      I go. [Robinson’s] not the person in here that all my
      life I’ve been treated so badly. This is the image of a
      kind of person capable of forming specific intent to
      kill. This is a lifestyle. You look at that and you judge
      these acts carefully. . . . . [A] person that wants to
      project this kind of image, the kind of guy that has to
      drive into Cumberland County and have guns in his
      waistband and his home has to have a bullet proof vest,
      those are the kind of guys I submit to you that say I
      ain’t going to be disrespected, disrespect me and
      you’re going to have to pay.

App. 452-56.

       During the penalty phase of Robinson’s trial, the
prosecutor elicited testimony indicating that Robinson: was
on probation at the time of the murder for a prior assault and
battery and carrying a deadly weapon, App. 530; violated
various conditions of his probation, App. 515; and was
convicted for assaulting another woman, App. 518-19. The
prosecutor also described to the jury the purpose of
aggravating circumstances: “there are some crimes and the
manner in which you do them that are more terrible than other

                              3
ones, and we want to tell people, okay, do the first crime but
for God sake then stop.” App. 537. Explaining the
applicability of aggravating circumstances to Robinson’s
case, the prosecutor stated: “[a]nd then while he is killing
Rashawn [Bass] another person gets almost killed. That’s a
serious thing that we have to stop . . . .” App. 543. In
addition, he described the applicability of the “grave risk”
aggravating circumstance, 42 Pa. Cons. Stat. § 9711(d)(7), to
the jury as follows:

       Here we’re trying to say, gees, . . . if you’re going to
       kill somebody, don’t create a risk of killing someone
       else. Because in the course of this killing, and by your
       very verdicts you said, yeah, he killed Rashawn Bass
       and he had the specific intent to do that, and while he’s
       doing that, in the course of that killing, he also created
       grave risk of death to Tara Hodge, and you heard that
       testimony. The doctor said had that angle changed just
       a bit, that girl would be dead. You all heard about
       what a vital organ the head is, and that’s just a
       common sense thing. So if you’re going to create a
       grave risk of death, that puts you in that seat that we’re
       sitting in today.

App. 538.

       Following closing arguments at the penalty phase,
Robinson’s counsel moved for a jury instruction, pursuant to
Simmons v. South Carolina, that Robinson would be
ineligible for parole should he receive a life sentence rather
than the death penalty. See 512 U.S. 154 (1994) (holding that
the jury must be informed that the defendant is ineligible for
parole when the prosecution raises the defendant’s future
dangerousness and state law prohibits release on parole for
capital defendants). Robinson’s counsel argued that “the
Commonwealth put . . . the issue of future dangerousness in
when he said it was a lifestyle choice . . . [and] bringing into
issue the other shootings makes future dangerousness an
issue.” App. 533. The prosecutor responded: “I think the
jurors have a right to hear what his past has been. I do not
intend to argue that he will be a future danger.” Id. The trial
court denied defense counsel’s motion and did not give the
jury a Simmons instruction.

                               4
        Finally, the trial court gave the following jury charge,
in pertinent part, regarding aggravating circumstances:

       In this case, the aggravating circumstances that are
       being submitted to you for your consideration to
       determine whether the Commonwealth has proven
       them beyond a reasonable doubt are . . . right out of the
       Pennsylvania statute. . . . One, in the commission of
       the criminal homicide defendant knowingly created a
       grave risk of death to Tara Hodge and in addition to
       Rashawn Bass who was the victim of the offense.

App. 560-61.     Robinson’s counsel did not object to this
instruction.

       The jury found unanimously that two aggravating
circumstances applied to Robinson: (1) knowingly creating a
grave risk of death to another person in addition to the victim
in the commission of a murder, 42. Pa. Cons. Stat. §
9711(d)(7); and (2) committing a murder while in the
perpetration of a felony, id. § 9711(d)(6). The jury also found
two mitigating circumstances: (1) Robinson’s youth, id. §
9711(e)(4); and (2) his future contributions to society, see id.
§ 9711(e)(8).       After concluding that the aggravating
circumstances outweighed the mitigating circumstances, see
id. § 9711(c)(1)(iv), the jury returned a verdict of death. On
April 1, 1997, the trial court formally imposed upon Robinson
a death sentence for first degree murder and a consecutive
term of imprisonment of six years and nine months to twenty
years for aggravated assault.

       The Pennsylvania Supreme Court affirmed Robinson’s
conviction and sentence. Robinson I, 721 A.2d 344. The
United States Supreme Court denied Robinson’s petition for a
writ of certiorari. Robinson v. Pennsylvania, 528 U.S. 1082
(2000). On October 16, 2000, Robinson filed a counseled
petition under Pennsylvania’s Post Conviction Relief Act
(“PCRA”), 42 Pa. Cons. Stat. §§ 9541-9546. Following
hearings held on October 10 and 18, November 29, and
December 14, 2001, the state court denied Robinson’s PCRA
petition. The Pennsylvania Supreme Court affirmed the


                               5
denial of his PCRA petition. Commonwealth v. Robinson,
877 A.2d 433 (Pa. 2005) (“Robinson II”).

        On August 8, 2005, Robinson filed a counseled
petition for a writ of habeas corpus under 28 U.S.C. § 2254 in
the United States District Court for the Middle District of
Pennsylvania. On January 19, 2006, he filed an amended
petition. Robinson asserted eighteen grounds for relief,
including the two that he argues in this appeal: (1) the state
trial court violated his due process rights when it declined to
give a Simmons instruction; and (2) there was insufficient
evidence to support the jury’s finding of the “grave risk”
aggravating circumstance, and the trial court improperly
instructed the jury with regard to this aggravating
circumstance.

        On September 30, 2011, the District Court denied
Robinson’s petition. The District Court found that: (1)
“when considered in context, the prosecutor’s questioning
and comments did not convey a message that Robinson posed
a threat of future dangerousness if not sentenced to death,”
and therefore a Simmons instruction was not required,
Robinson v. Beard, No. 1:05-CV-1603, 2011 WL 4592366, at
*62 (M.D. Pa. Sept. 30, 2011); and (2) there was “ample
evidence” to support the jury’s finding that the “grave risk”
aggravating circumstance applied, and the trial court did not
improperly instruct the jury, id. at *58. The court granted a
certificate of appealability on the issues of “whether the trial
court’s jury instruction on the “grave risk” aggravating
circumstance ran afoul of the Eighth Amendment and
whether there was sufficient evidence to support a finding
that the “grave risk” aggravating circumstance was applicable
to Robinson.” Id. at *72.

        Robinson filed a notice of appeal on October 28, 2011.
Thereafter, he filed a motion in this Court to expand the
certificate of appealability under 28 U.S.C. § 2253(c)(1) to
include seven more issues. We granted a certificate of
appealability on the additional issue of “whether the state
supreme court’s determination on direct appeal that the trial
court did not err in declining to instruct the jury, pursuant to
Simmons v. South Carolina, 512 U.S. 154 (1994), that
appellant was ineligible for parole was contrary to or an

                               6
unreasonable application of Supreme Court precedent.” App.
144. We noted that “[j]urists of reason could debate whether
the prosecutor argued future dangerousness, thereby
triggering the need for the Simmons instruction.” Id. We
also ordered the parties to brief whether the trial court’s
failure to give a Simmons instruction would constitute
harmless error under Brecht v. Abrahamson, 507 U.S. 619
(1993). We denied Robinson’s motion in all other respects.1

                                       II.

       The District Court had jurisdiction over Robinson’s
habeas corpus petition pursuant to 28 U.S.C. § 2254, and we
have appellate jurisdiction under 28 U.S.C. §§ 1291 and
2253. Because the District Court did not hold an evidentiary
hearing and relied on the state court record, we exercise
plenary review. See Lambert v. Blackwell, 387 F.3d 210, 231
(3d Cir. 2004).

      Section 2254(d) of the Antiterrorism and Effective
Death Penalty Act (“AEDPA”) provides, in pertinent part,
that:

         An application for a writ of habeas corpus on
         behalf of a person in custody pursuant to the
         judgment of a State court shall not be granted
         with respect to any claim that was adjudicated

1
   On May 20, 2013, Robinson filed a brief in this Court raising issues not
encompassed in the certificates of appealability. Robinson also asked us to
expand the page and word limits for his brief and to expand the certificate of
appealability. We denied Robinson’s requests and ordered him to file a
conforming brief, which he did on July 1, 2013. The appellees contend that this
brief is also nonconforming, because it is 63 pages rather than 30, see Fed. R.
App. P. 32(a)(7)(A), and it raises an issue (ineffective assistance of counsel
relating to the “grave risk” aggravating factor) not encompassed in the
certificates of appealability. See Appellees’ Supplemental Br. 2.
          The appellees are correct that we cannot consider Robinson’s
ineffective assistance of counsel claim because neither this Court nor the District
Court granted a certificate of appealability on that issue. As for page length,
Federal Rule of Appellate Procedure 32(a)(7)(A) provides: “[a] principal brief
may not exceed 30 pages, or a reply brief 15 pages, unless it complies with Rule
32(a)(7)(B) and (C).” Rule 37(a)(7)(B)(i) provides that “[a] principal brief is
acceptable if: it contains no more than 14,000 words.” Robinson’s counsel
submitted a certificate of compliance, pursuant to Rule 37(a)(7)(C), stating that
the corrected brief contains 12,042 words. Thus, Robinson’s brief conforms to
the rules of this Court.

                                        7
       on the merits in State court proceedings unless
       the adjudication of the claim—

       (1) resulted in a decision that was contrary to, or
       involved an unreasonable application of, clearly
       established Federal law, as determined by the
       Supreme Court of the United States . . . .

“This is a difficult to meet and highly deferential standard for
evaluating state-court rulings, which demands that state-court
decisions be given the benefit of the doubt . . . .” Cullen v.
Pinholster, 131 S. Ct. 1388, 1398 (2011) (quotation marks
and citation omitted). To determine whether a state court
decision is contrary to clearly established law, “a federal
court must consider whether the decision applies a rule that
contradicts [such] law and how the decision confronts [the]
set of facts that were before the state court.” Id. at 1399
(quotation marks omitted). A state court decision is “contrary
to [] clearly established precedent if the state court applies a
rule that contradicts the governing law set forth in [Supreme
Court] cases,” Williams v. Taylor, 529 U.S. 362, 405 (2000),
or “if the state court confronts a set of facts that are materially
indistinguishable from a decision of [the Supreme Court] and
nevertheless arrives at a result different from [Supreme
Court] precedent,” id. at 406. “If the state court decision
identifies the correct governing legal principle in existence at
the time, a federal court must assess whether the decision
unreasonably applies that principle to the facts of the
prisoner’s case.” Cullen, 131 S. Ct. at 1399 (quotation marks
omitted).

        In order for § 2254(d)(1) to apply, the state court must
have adjudicated a petitioner’s claim “on the merits.” A state
court’s decision is an adjudication on the merits where it is “a
decision finally resolving the parties’ claims, with res judicata
effect, that is based on the substance of the claim advanced,
rather than on a procedural, or other, ground.” Simmons v.
Beard, 590 F.3d 223, 232 (3d Cir. 2009) (quotation marks
omitted). In such cases, the federal court’s review “is limited
to the record that was before the state court that adjudicated
the claim on the merits.” Cullen, 131 S. Ct. at 1398. If a
petitioner’s claims were not adjudicated on the merits, they
do not fall under § 2254(d)(1), and the federal court must

                                8
apply the pre-AEDPA standard, “reviewing pure legal
questions and mixed questions of law and fact de novo” and
presuming that the state court’s factual determinations are
correct unless those factual determinations are rebutted by
clear and convincing evidence. Beard, 590 F.3d at 231.

       In the present case, the District Court applied the
deferential AEDPA standard to Robinson’s Simmons claim,
but not to his claims regarding the “grave risk” aggravating
circumstance. We review de novo the District Court’s legal
conclusion as to whether AEDPA deference applies. Id. In
considering whether § 2254(d)(1) applies, we review the “last
reasoned decision” of the state courts on the petitioner’s
claims. Id. at 231-32.

                             III.

        Robinson contends that the state impliedly argued his
future dangerousness during the guilt and penalty phases of
his trial. Thus, Robinson argues, the trial court should have
instructed the jury that “life imprisonment” under
Pennsylvania law means “life imprisonment without parole.”

                              A.

        Robinson relies primarily on Simmons v. South
Carolina to support his argument. In Simmons, the defendant
was convicted of capital murder for killing an elderly woman.
512 U.S. at 156-57. The defendant had a history of assaulting
elderly women, and both defense and state witnesses agreed
that the defendant posed a continuing danger to elderly
women. Id. at 157. During the penalty phase of the
defendant’s trial, the prosecutor stated that the question for
the jury was “what to do with [the defendant] now that he is
in our midst.” Id. (quotation marks omitted). The prosecutor
urged that a death sentence would be “a response of society to
someone who is a threat. Your verdict will be an act of self-
defense.” Id. Defense counsel requested a jury instruction
regarding parole ineligibility, and the trial court denied this
request. Id. at 158-60. During deliberations, the jury asked if
a life sentence included the possibility of parole. Id. at 160.
The trial court instructed the jury not to consider parole or
parole eligibility and told the jury that life imprisonment and

                              9
death should be understood in their plain and ordinary
meaning. Id. The jury returned a death verdict. Id.

       A plurality of the Supreme Court ruled that, under
these circumstances, due process required the trial judge to
inform the jury that the defendant would not have been
eligible for parole if sentenced to life imprisonment. It held
that, “where the defendant’s future dangerousness is at issue,
and state law prohibits the defendant’s release on parole, due
process requires that the sentencing jury be informed that the
defendant is parole ineligible.” Id. at 156. The plurality
reasoned that “[t]he State may not create a false dilemma by
advancing generalized arguments regarding the defendant’s
future dangerousness while, at the same time, preventing the
jury from learning that the defendant never will be released
on parole.” Id. at 171.

        In her concurrence, Justice O’Connor phrased the
dispositive question as whether “the prosecution argues that
the defendant will pose a threat to society in the future.” Id.
at 177 (O’Connor, J., concurring). This narrower view is
controlling. See, e.g., Bronshtein v. Horn, 404 F.3d 700, 716
(3d Cir. 2005); Rompilla v. Horn, 355 F.3d 233, 265 (3d
Cir.), rev’d on other grounds sub nom., Rompilla v. Beard,
542 U.S. 966 (2004); see also Richmond v. Polk, 375 F.3d
309, 331 (4th Cir. 2004) (noting that Justice O’Connor’s
concurrence in Simmons is controlling).
        Eight years later, the Supreme Court considered
whether a Simmons instruction should have been given in
Kelly v. South Carolina, 534 U.S. 246 (2002). In Kelly, the
prosecutor told the jury in his opening statement: “I hope you
never in your lives again have to experience what you are
experiencing right now. Being some thirty feet away from
such a person. Murderer.” Id. at 248 (quotation marks
omitted). The prosecutor also presented evidence that, while
in prison, Kelly crafted a knife, attempted to escape, and
planned to hold a female guard as a hostage. Id. In addition,
the state relied upon evidence of “Kelly’s sadism at an early
age, and his inclination to kill anyone who rubbed him the
wrong way.”        Id. (citation omitted).     During closing
arguments, the prosecutor referred to Kelly as “the butcher of
Batesburg,” “Bloody Billy,” and “Billy the Kid,” and told the
jury that Kelly “doesn’t have any mental illness. He’s

                              10
intelligent . . . . He’s quick-witted. Doesn’t that make
somebody a little more dangerous . . . . [D]oesn’t that make
him more unpredictable . . . . murderers will be murderers.
And he is the cold-blooded one right over there.” Id. at 249-
50. The trial court did not give the jury a Simmons
instruction. Id. at 250.

        The Supreme Court held that the trial court should
have provided a parole ineligibility instruction because the
state “accentuated the clear implication of future
dangerousness raised by the evidence.” Id. at 255. The
majority observed that “evidence of violent behavior in prison
can raise a strong implication of ‘generalized . . . future
dangerousness,’” so that “[a] jury hearing evidence of a
defendant’s demonstrated propensity for violence reasonably
will conclude that he presents a risk of violent behavior,
whether locked up or free, and whether free as a fugitive or as
a parolee.” Id. at 253-54 (quoting Simmons, 512 U.S. at
571). The majority explained, moreover, that “[e]vidence of
future dangerousness under Simmons is evidence with a
tendency to prove dangerousness in the future; its relevance
to that point does not disappear merely because it might
support other inferences or be described in other terms.” Id.
at 254.

       The Kelly dissenters, including two of the Justices who
joined Justice O’Connor’s concurring opinion in Simmons,
argued that the Court had improperly extended the reach of
Simmons. Justice Rehnquist, joined by Justice Kennedy,
observed that “the test is no longer whether the State argues
future dangerousness to society; the test is now whether
evidence was introduced at trial that raises an ‘implication’ of
future dangerousness to society.” Id. at 261 (Rehnquist, C.J.,
dissenting). Justice Thomas, joined by Justice Scalia,
dissented separately and asserted: “the Court dilutes the
Simmons test, now requiring that a parole ineligibility
instruction be given where the prosecution makes arguments
that have a ‘tendency to prove dangerousness in the future.’”
Id. at 263 (Thomas, J., dissenting).          We have noted
accordingly that Kelly “arguably broadened the holding in
Simmons.” Rompilla, 355 F.3d at 266; see also Bronshtein,
404 F.3d at 716 (same).


                              11
                                      B.

       On direct appeal, the Pennsylvania Supreme Court
rejected Robinson’s argument that the trial court erred in
declining to give a Simmons instruction.2 The court held that,
“where the only references to the dangerousness of appellant
relate to appellant’s past dangerousness a Simmons
instruction is not necessary.” Robinson I, 721 A.2d at 355.
The court also reasoned that a Simmons instruction is
necessary only when the future dangerousness of the
defendant is “expressly implicated.” Id.          Since the
Pennsylvania Supreme Court adjudicated Robinson’s claims
on the merits, we will review its determination under the
deferential standard set forth in § 2254(d)(1).

                                      1.

       Robinson asserts, under § 2254(d)(1), that the
Pennsylvania Supreme Court unreasonably applied Simmons
when it held that future dangerousness is never placed at issue
by references to a defendant’s prior conduct and must be
“expressly implicated” to trigger the need for a Simmons
instruction.

       Under § 2254(d)(1), our review is limited to deciding
whether a state court decision is contrary to or an
unreasonable application of Supreme Court precedent “as of
the time of the relevant state-court decision.” Williams v.
Taylor, 529 U.S. 362, 412 (2000); see also Greene v. Fisher,
132 S. Ct. 38, 44 (2011) (“[Section] 2254(d)(1) requires
federal courts to focus on what a state court knew and did . . .
.” (quotation marks and alteration omitted)). Since the
Supreme Court decided Kelly after Robinson’s conviction
became final, we must determine whether to apply Kelly in
the instant matter.

      Robinson argues that Kelly “did not create or apply
any new rule of law, but simply applied the holding of

2
  Robinson also raised this argument in his PCRA petition. The Pennsylvania
Supreme Court determined that the claim was previously litigated and declined
to consider it on the merits. Robinson II, 877 A.2d at 439. Therefore, he
exhausted this claim in the state courts, as required by AEDPA. See 28 U.S.C. §
2254(b)(1)(A).

                                      12
Simmons to the specific facts before it.” Robinson Br. 34.
Therefore, he suggests, we may consider Kelly in determining
whether the state court’s application of Simmons was
unreasonable. Our prior case law, however, forecloses this
argument. As noted earlier, the Supreme Court decision in
Kelly “arguably broadened the holding in Simmons.”
Rompilla, 355 F.3d at 266; see also Bronshtein, 404 F.3d at
716 (same). Accordingly, we have declined to apply Kelly
where a state court decision preceded it, Rompilla, 355 F.3d
at 267, and we will not apply Kelly here.3
                              2.

       The fundamental takeaway from Simmons is that a
jury cannot be presented with generalized arguments
regarding the defendant’s future dangerousness while also
being prevented from learning that the defendant will never
be released on parole. While we recognize that the evidence
in many, if not all, capital cases will tend to show that a
defendant may be dangerous in the future, Simmons does not
require a parole ineligibility instruction in every case. The
state court’s view that a Simmons instruction is not necessary
where the only references to a defendant’s dangerousness
relate to his past conduct draws a reasonable limiting
principle that is consistent with the concerns set forth by the
Supreme Court. Robinson I, 721 A.2d at 355.

       Furthermore, the state court’s conclusion that the
defendant’s future dangerousness must be “expressly
implicated” to trigger the need for a parole ineligibility
instruction comports with Justice O’Connor’s formulation of
the Simmons rule. 512 U.S. at 177 (O’Connor, J.,
concurring) (requiring the trial court to ask whether “the
prosecution argues that the defendant will pose a threat to

3
     At oral argument, Robinson’s counsel stated that resort to Kelly is
unnecessary for Robinson’s claim to succeed. In any event, even if we were to
consider Kelly, that decision would not help Robinson. The prosecutor’s
statements were not comparable to those in Kelly, which clearly “invited [the
jury] to infer ‘that petitioner [was] a vicious predator who would pose a
continuing threat to the community.’” Kelly, 534 U.S. at 256 (quoting
Simmons, 512 U.S. at 176 (O’Connor, J., concurring)). Unlike the prosecutor in
Kelly, who presented evidence that Kelly had engaged in violent behavior even
while incarcerated, the prosecutor at Robinson’s trial did not suggest to the jury
that Robinson posed “a risk of violent behavior, whether locked up or free.” Id.
at 247.

                                       13
society in the future”). A prosecutor may “expressly
implicate” a defendant’s future dangerousness – that is, he or
she may argue it – without actually saying those particular
words.

        Unlike the prosecutor in Simmons, the prosecutor at
Robinson’s trial made no explicit mention of Robinson’s
ability to conform to society in the future. The prosecutor’s
statements characterizing Robinson as a “dangerous big city
hoodlum,” as well as the evidence regarding Robinson’s
ownership of guns and his criminal past, conveyed
Robinson’s specific intent to kill Bass and Hodge. See, e.g.,
App. 452 (“This is the image of a kind of person capable of
forming specific intent to kill.”). None of the prosecutor’s
statements implied that the jury should elect to sentence
Robinson to death as an act of self-protection. Moreover, the
prosecutor’s comment regarding aggravating circumstances –
“[t]hat’s a serious thing that we have to stop” – conveyed the
deterrent purposes of aggravating factors in a general sense.
App. 543.
        We agree with the District Court that the Pennsylvania
Supreme Court’s rejection of Robinson’s Simmons claim
cannot be disturbed under the narrow standard of review
prescribed by AEDPA, and therefore we will affirm the
District Court with respect to this claim.

                             IV.

       Robinson’s remaining two arguments relate to
Pennsylvania’s “grave risk” aggravating circumstance. The
Pennsylvania capital sentencing statute sets forth eighteen
aggravating factors, including the following: “[i]n the
commission of the offense, the defendant knowingly created a
grave risk of death to another person in addition to the victim
of the offense.” 42 Pa. Cons. Stat. § 9711(d)(7). The jury
concluded unanimously that this aggravating circumstance
applied to Robinson. Robinson argues that: (1) there was
insufficient evidence to support the jury’s finding that the
“grave risk” aggravating circumstance applied; and (2) the
trial court failed to limit its jury instruction properly,
rendering the aggravating circumstance vague and overbroad.

                              A.

                              14
      Before considering Robinson’s substantive arguments,
we must determine whether they are properly before this
Court and, if so, which standard of review applies. It appears
from Robinson’s briefs that he expects us to review his claims
de novo.

       AEDPA requires a petitioner in state custody to
exhaust all remedies available in the state courts before a
federal court can grant his or her habeas petition. 28 U.S.C. §
2254(b)(1)(A). In Pennsylvania, a habeas corpus petitioner
exhausts a claim by raising it either on direct appeal or in a
petition under the PCRA. See Holloway v. Horn, 355 F.3d
707, 717 (3d Cir. 2004). In order to satisfy the exhaustion
requirement, a petitioner must “fairly present[]” his or her
federal claims to the state courts. Picard v. Connor, 404 U.S.
270, 275 (1971). That is, the “petitioner must present a
federal claim’s factual and legal substance to the state courts
in a manner that puts them on notice that a federal claim is
being asserted.” McCandless v. Vaughn, 172 F.3d 255, 261
(3d Cir. 1999).

       On direct appeal, Robinson did not raise any
arguments pertaining to the “grave risk” aggravating
circumstance.     However, under 42 Pa. Cons. Stat. §
9711(h)(1), (3), the Pennsylvania Supreme Court must
automatically review all death sentences and affirm a given
death sentence “unless it determines that . . . the evidence
fails to support the finding of at least one aggravating
circumstance.” In Robinson’s case, the court reviewed his
death sentence and determined that “the evidence was
sufficient to establish the aggravating factors found by the
jury.” Robinson I, 721 A.2d at 355.

        In his PCRA petition, Robinson expressly raised the
arguments he now raises before this Court. The Pennsylvania
Supreme Court determined, however, that Robinson had
“offer[ed] nothing that was not already reviewed by this
Court on direct appeal.” Robinson II, 877 A.2d at 439. The
court held that Robinson’s arguments relating to the “grave
risk” aggravating circumstance had been “previously
litigated” on direct appeal and thus declined to address his
claims. Id. at 438; see 42 Pa. Cons. Stat. § 9544(a)(2).

                              15
       With regard to Robinson’s sufficiency of the evidence
claim, we must decide whether the Pennsylvania Supreme
Court’s automatic review on direct appeal satisfied AEDPA’s
exhaustion requirements. In Bronshtein v. Horn, we rejected
the argument that a claim could automatically be exhausted
on direct appeal by virtue of the Pennsylvania Supreme
Court’s mandatory appellate review in capital cases. See 404
F.3d at 726. But in that case, the state court had considered
the petitioner’s claims only under state law. See id. (“[O]ur
review of the state court record reveals that the arguments
that Bronshtein made with respect to these issues were based
entirely on state, rather than federal, law. As a result, these
claims were not properly exhausted.” (footnote omitted)). In
contrast, Robinson raises a straightforward sufficiency of the
evidence claim, which is judged by the same standard under
both Pennsylvania and federal law. See Jackson v. Virginia,
443 U.S. 307, 322 (1979); Evans v. Court of Common Pleas,
959 F.2d 1227, 1233 (3d Cir. 1992). Therefore, we will
consider this claim to be exhausted and review it under the
deferential standard set forth in AEDPA.4

       Since no state court adjudicated Robinson’s jury
instruction claim, the deferential AEDPA standard is
inapplicable. See Taylor v. Horn, 504 F.3d 416, 429 (3d Cir.
2007). We will thus review this claim de novo.

                              B.



4
   The District Court declined to apply AEDPA’s exhaustion
and procedural default requirements and reviewed this claim
de novo, because the Commonwealth “deigned to provide the
Court with only six sentences addressing [these claims]” and
“neither addresse[d] these questions, nor provide[d] the Court
with any citation to either the law or the record.” Robinson,
2011 WL 4592366, at *57 n.42. Under AEDPA, “[a]n
application for a writ of habeas corpus may be denied on the
merits, notwithstanding the failure of the applicant to exhaust
the remedies available in the courts of the State.” 28 U.S.C. §
2254(b)(2). Thus, the District Court did not err in reviewing
this claim.
                              16
       Robinson argues that there was insufficient evidence
for the jury to find that the “grave risk” aggravating
circumstance applied to his case, in violation of his rights
under the Eighth Amendment of the United States
Constitution. He contends that, although shooting Hodge put
her in danger, it did so before – not during – the commission
of Bass’s murder. He also suggests that the “grave risk”
aggravating circumstance cannot apply in a situation where
two victims are shot separately in different rooms.

        The capital sentencing statute places upon the
Commonwealth the burden of proving every element of an
aggravating circumstance beyond a reasonable doubt. 42 Pa.
Cons. Stat. § 9711(c)(1)(iii). In considering whether the
evidence supports a finding that the “grave risk” aggravating
circumstance is applicable, the court reviews “the actor’s
conduct to determine whether his conduct brought others into
a life threatening situation.” Commonwealth v. Thompson,
739 A.2d 1023, 1029 (Pa. 1999) (quotation marks omitted).
There must be a nexus connecting the “‘other persons’ to the
zone of danger created by the defendants actions in killing the
victim.” Commonwealth v. Paolello, 665 A.2d 439, 457 (Pa.
1995). “It is not necessary that the endangered bystander be
directly in the line of fire for a grave risk of death to occur.
The potential for an errant, ricochet or pass-through bullet can
create the requisite risk.” Commonwealth v. Rios, 684 A.2d
1025, 1036-37 (Pa. 1996) (quotation marks omitted).

        Robinson relies heavily on the Pennsylvania Supreme
Court’s decision in Commonwealth v. Stokes, 615 A.2d 704
(Pa. 1992), to support his arguments. In Stokes, the evidence
established that, while robbing a restaurant, Stokes locked
four employees in a walk-in refrigerator and captured a fifth
individual. Id. at 707-08. After determining that he had been
identified, and resolving to kill the witnesses to his crime,
Stokes opened the refrigerator door and fired shots into the
refrigerator, killing two of the employees. Id. at 708. The
fifth individual escaped from the kitchen and ran to the front
door of the restaurant. Stokes cornered this individual at the
locked front door and fired three more shots, killing him. Id.
Stokes was charged with three counts of first degree murder.
Id.


                              17
        At the penalty phase of Stokes’s trial, the trial judge
instructed the jury that for each count of murder, the killing of
the two other victims would satisfy the “grave risk”
aggravating circumstance. Id. at 713. The jury found two
aggravating circumstances, including the “grave risk”
aggravating circumstance, and no mitigating circumstances as
to each of the three indictments. Id. at 712. The trial court
imposed upon Stokes three consecutive sentences of death.
Id. On direct appeal, the Pennsylvania Supreme Court
reversed the jury’s finding, because the manner in which the
trial court charged the jury with respect to the “grave risk”
aggravating circumstance “precluded the jury from properly
analyzing the applicability of that circumstance to the facts of
this case.” Id. at 714. The court noted that the “grave risk”
aggravating circumstance could have applied only to the
murders committed in the refrigerator, while it was
“completely inapplicable” to the murder committed at the
front door of the restaurant. Id.

       Robinson suggests that, under Stokes, the factfinder
must conduct a formalistic spatial inquiry to determine
whether the “grave risk” aggravating circumstance applies.
But Stokes does not stand for that proposition. The
Pennsylvania Supreme Court deemed the “grave risk”
aggravating circumstance inapplicable to the murder
committed at the front door not only because it occurred a
significant distance away from where the other individuals
were located, but also because the defendant closed the
refrigerator door before moving to the front of the restaurant,
minimizing the possibility of a ricochet bullet. Id. The court
also made clear that the jury must conduct a fact-specific
inquiry to determine whether the “grave risk” aggravating
circumstance applies. Id.

        Furthermore, Robinson’s reading of Stokes does not
comport with the principles set forth in other Pennsylvania
cases. Indeed, rather than focus merely on the physical
proximity between the “other person” and the murder victim,
Pennsylvania courts have looked more generally at whether
there is a link between the risk of danger to the “other person”
and the murder of the victim. See Paolello, 665 A.2d at 457
(requiring a “nexus . . . connecting the ‘other persons’ to the
zone of danger created by the [petitioner’s] actions in killing

                               18
the victim”); see also Commonwealth v. Counterman, 719
A.2d 284, 305 (Pa. 1998) (holding that by setting fire to his
house and preventing his three children from escaping, the
defendant created grave risk of death to his wife, firefighters,
and neighbors, none of whom were trapped in the house);
Commonwealth v. Wharton, 607 A.2d 710, 723-24 (Pa. 1992)
(concluding that defendants created grave risk of death to
infant, after having killed infant’s parents, by abandoning
infant in house with heat turned off in February);
Commonwealth v. Mitchell, 599 A.2d 624, 628 (Pa. 1991)
(holding that individuals sleeping upstairs were put at grave
risk of death even though murder occurred downstairs).

       Under this interpretation, reasonable jurors could have
found that Robinson assaulted Hodge in the process of getting
to Bass because Hodge attempted to block him. In addition,
as Hodge lay unconscious in the adjoining bedroom just a few
feet away, Robinson fired seven bullets at Bass, at least one
of which passed through the bathroom wall and into the
kitchen. Although no bullets passed into the bedroom, Hodge
certainly could have been struck by a ricochet or pass-through
bullet. The fact that she did not actually get shot again does
not lessen the risk that she faced at the time.

        Accordingly, we will affirm the District Court’s
holding that the Pennsylvania Supreme Court was reasonable
in deciding that there was sufficient evidence to support the
jury’s finding of the “grave risk” aggravating circumstance.

                                        C.

       Robinson asserts, finally, that the “grave risk”
aggravating circumstance is unconstitutionally overbroad and
vague, and that the trial court erred when it did not provide
guidance to the jury on how to apply this aggravating
circumstance beyond the words of the statute.5 He relies on
Gregg v. Georgia, 428 U.S. 153, 202 (1976), a case in which
the Supreme Court noted that a similar Georgia statute “might
be susceptible of an overly broad interpretation,” and argues
that the instruction given at his trial suffered from the
vagueness problem identified in Gregg. See Robinson Br. 49.

5
    We note that Robinson’s brief devotes only one paragraph to this argument.

                                        19
       Claims of vagueness directed at aggravating
circumstances are analyzed under the Eighth Amendment.
An aggravating circumstance is constitutional if it both: (1)
applies “only to a subclass of defendants convicted of
murder”; and (2) is not unconstitutionally vague. Tuilaepa v.
California, 512 U.S. 967, 972 (1994).              In defining
“unconstitutionally vague,” we impose a “quite deferential”
standard of review, looking to whether the factor “has some
common-sense core of meaning . . . that criminal juries
should be capable of understanding.” Id. at 973 (quotation
marks omitted). Vagueness challenges to statutes not
threatening First Amendment interests are examined in light
of the facts of the case at hand. Such statutes are “judged on
an as-applied basis.” Maynard v. Cartwright, 486 U.S. 356,
361 (1988). We focus on “whether there is a reasonable
likelihood that the jury has applied the challenged instructions
in a way that violates the Constitution.” Estelle v. McGuire,
502 U.S. 62, 72 (1991) (quotation marks omitted).

       Pennsylvania’s “grave risk” aggravating circumstance
is not overbroad on its face. The Supreme Court has
routinely rejected vagueness challenges to aggravating
circumstances, including the standard “grave risk”
aggravating circumstance. See, e.g., Proffitt v. Florida, 428
U.S. 242, 256.6 The language of the Pennsylvania statute is
not difficult to understand or lacking in a “common-sense
core of meaning.” Criminal juries should be able to
comprehend and apply this language straightforwardly.

       Moreover, the “grave risk” aggravating circumstance
was not applied unconstitutionally in Robinson’s case. The
trial court told the jury that the “grave risk” aggravating
circumstance applied if “in the commission of the criminal
homicide defendant knowingly created a grave risk of death
to Tara Hodge and in addition to Rashawn Bass who was the
victim of the offense.” App. 560-61. This language mirrors
the statute almost exactly, and like the statute itself, gave the
jury sufficient guidance as to how to apply the law. All of the
words in the Pennsylvania statute have plain meanings that
6
   Indeed, even though the Court in Gregg pointed out the potential vagueness
issue with a similar “grave risk” aggravating factor, it ultimately upheld the
statute as constitutional. See Gregg, 428 U.S. at 207.

                                     20
would be understandable to the average juror. Thus,
Robinson cannot show – and indeed, he has provided no
arguments to support – that there is a “reasonable likelihood”
that the jury applied the instruction in an unconstitutional
manner.

       We agree with the District Court that the trial court did
not err when it provided instructions to the jury on the “grave
risk” aggravating circumstance. We will affirm the District
Court’s holding with respect to this claim.

                              V.

     For the reasons stated above, we will affirm the
judgment of the District Court.




                              21